       Case 20-01389-MBK          Doc 20    Filed 10/02/20 Entered 10/02/20 15:17:35       Desc Main
                                           Document     Page 1 of 13



NOT FOR PUBLICATION

        UNITED STATES BANKRUPTCY
        COURT DISTRICT OF NEW JERSEY
        Caption in Compliance with D.N.J. LBR 9004-2(c)




                                                              Case No. 20-14367 (MBK)
 IN RE: XEUHAI LI,
            Debtor.                                           Adv. No. 20-1389 (MBK)

                                                              Chapter 11
 GIANTSEA NEW ENERGY
 TECHNOLOGY CO., LTD.
           Plaintiff,                                         Hearing Date: 9/10/2020

 vs.                                                          Judge:   Michael B. Kaplan
 LI et al.,
                 Defendants.




       Andrea Dobin                                       Nicole M. Nigrelli
       Michael A. Siravo IV                               Ciardi & Ciardi & Astin, P.C.
       McManimon, Scotland & Baumann, LLC                 One Commerce Square
       427 Riverview Plaza                                2005 Market Street, Ste. 3500
       Trenton, NJ 08611                                  Philadelphia, PA 19103
       Chapter 11 Trustee,                                Attorney for Debtor, Xeuhai Li
       Attorneys for Andrea Dobin
                                                          Seth D. Josephson
       Andreas D. Milliaressis                            196 Princeton-Hightstown Road,
       Leonard P. Goldberger                              Princeton Junction, NJ 08550
       Stevens & Lee, P.C.                                Attorney for Yun Zhang
       Princeton Pike Corporate Center
       100 Lenox Drive, Suite 200
       Lawrenceville, NJ 08648
       Attorneys for Giantsea New Energy
       Technology Co., Ltd.
Case 20-01389-MBK        Doc 20     Filed 10/02/20 Entered 10/02/20 15:17:35             Desc Main
                                   Document     Page 2 of 13


     MEMORANDUM OPINION GRANTING CHAPTER 11 TRUSTEE’S MOTION FOR
     ENTRY OF AN ORDER SEEKING DISMISSAL OF THE AMENDED COMPLAINT


        This matter comes before the Court on a motion (ECF No. 10) filed by the Chapter 11

Trustee, Andrea Dobin (“Trustee”) in the above-captioned adversary proceeding, seeking

dismissal of the amended complaint (“Amended Complaint”), filed by Giantsea New Energy

Technology Co., Ltd. (“Plaintiff”), and the imposition of a constructive trust as to property located

at 485 Princeton-Kingston Road, Princeton, NJ 08540 and 487 Princeton-Kingston Road,

Princeton, NJ 08540 (collectively, the “Property,” or “Princeton Property”), or in the alternative,

a declaration that Plaintiff should be deemed to hold a first priority lien and security interest

superior to the interests of all named defendants. (ECF No. 4) Plaintiff filed opposition (ECF No.

12), and Yun Zhang, a creditor and the former spouse (“Ex-spouse”) of the Debtor, filed a response

to Trustee’s motion (ECF No. 14). Trustee filed a response. (ECF No. 15)

        The Court has reviewed all the submissions, considered the arguments made during the

hearing on September 10, 2020, and has reviewed the supplemental letters submitted by Counsel

on September 14, 2020 through September 16, 2020. For the reasons set forth below, Trustee’s

motion for dismissal is GRANTED, with prejudice.

I.      Background

        The facts of this case are well known to the parties and the Court, and therefore need not

be repeated in great detail here. Defendant, Xuehai Li (“Debtor”), filed a voluntary petition for

relief under chapter 11 of the United States Bankruptcy Code on March 13, 2020 (No. 20-14367-

MBK). On July 15, 2020, Andrea Dobin was appointed as the Chapter 11 Trustee for Debtor’s

bankruptcy case. On July 24, 2020, Plaintiff filed the Amended Complaint (the “Amended

Complaint”), adding Trustee as a defendant.




                                                 2
Case 20-01389-MBK             Doc 20      Filed 10/02/20 Entered 10/02/20 15:17:35                       Desc Main
                                         Document     Page 3 of 13



         The Amended Complaint asserts that pursuant to a loan agreement dated December 4, 2013

(“Loan Agreement”), Plaintiff loaned Debtor a total of $2,235,000 (“Loan”). Plaintiff, Giantsea,

is a privately-owned company in the People’s Republic of China. Giantsea’s majority shareholder

is Qunbo Li, the father of Debtor. Qunbo Li holds more than two-thirds of Giantsea’s outstanding

shares and is the chairman of the board. Debtor is a minority shareholder and an executive of

Giantsea. Pursuant to the Loan Agreement, Plaintiff was to be secured by a recorded mortgage

against any real estate collateral purchased with the proceeds of the Loan, and the Loan was to be

repaid on or before January 2, 2017. (ECF No. 96-2, Case No. 20-14367) On January 6, 2014,

Debtor allegedly1 used the funds from the Loan to purchase the Princeton Property, which was

then titled in Debtor’s name and the Ex-spouse’s name. A mortgage in favor of Plaintiff against

the Property was not recorded at this time.

         Debtor allegedly failed to timely repay the Loan to Plaintiff, and consequently, Plaintiff

initiated an action for Breach of the Loan Agreement and Unjust Enrichment in New Jersey

Superior Court for Mercer County in August of 2015 captioned Giantsea Instrument and

Equipment Company, Limited v. Xuehai Li, Docket No. MER-L-1855-15 (the “State Court

Action”). On March 15, 2016, the state court entered a default judgment in favor of Plaintiff in the

amount of $2,268,065.76, plus interest and other charges. On December 22, 2016, Plaintiff and

Debtor entered into an agreement to extend the loan repayment, extending the due date for

repayment to January 2, 2019. On May 29, 2018, Debtor executed a mortgage (“Mortgage”)

against the Property in favor of Plaintiff and back-dated the mortgage to December 4, 2013. The

Ex-spouse asserts that she did not execute the Mortgage. The Debtor recorded the mortgage the




1
 While a disputed issue of fact remains as to whether such funds were used for the purchase of the Property, resolution
of this dispute has no bearing on the Court’s determination of this motion.

                                                          3
Case 20-01389-MBK           Doc 20    Filed 10/02/20 Entered 10/02/20 15:17:35                  Desc Main
                                     Document     Page 4 of 13



following day. Debtor failed to make any payments towards the Loan, and thereafter, on March

13, 2020, filed for relief under chapter 11 of the Bankruptcy Code.

        On July 1, 2020, post-petition, Plaintiff filed a complaint against Debtor, the Ex-Spouse,

and others. The complaint was subsequently amended on July 24, 2020 to add the Trustee as a

defendant. In the Amended Complaint, Plaintiff wishes to determine its interest in the Property for

purposes of classification and treatment of creditors for any proposed plan of reorganization.

Plaintiff asserts that because the Property was purchased with Plaintiff’s funds, it is held in a

constructive trust for Plaintiff’s benefit, notwithstanding the fact that title is in the names of Debtor

and his Ex-spouse. In the alternative, Plaintiff asserts it is entitled to a first priority lien and security

interest that is superior to all named defendants in the Amended Complaint.

II.     Trustee’s Motion to Dismiss

        As set forth above, Trustee has filed a motion seeking dismissal of the Amended Complaint

in its entirety as authorized by FED. R. CIV. P. 12(b)(6) and FED. R. BANKR. P. 7012. Pursuant to

FED. R. CIV. P. 12(b)(6), made applicable to this proceeding by FED. R. BANKR. P. 7012(b), a party

may move to dismiss a complaint for failure to state a claim upon which relief may be granted.

FED. R. CIV. P. 12(b)(6); FED. R. BANKR. P. 7012(b). When considering a Rule 12(b)(6) motion,

the reviewing court must accept all of the factual allegations contained within the complaint as

true. U.S. v. Gaubert, 499 U.S. 315, 327, 111 S.Ct. 1267, 113 L.Ed.2d 335 (1991). In addition, all

reasonable inferences should be drawn in favor of the plaintiff. Gary v. Air Group, Inc., 397 F.3d

183, 186 (3d Cir.2005). As the Supreme Court of the United States explained in Bell Atlantic Corp.

v. Twombly:

        Rule of Civil Procedure 8(a)(2) requires only ‘a short and plain statement of the claim
        showing that the pleader is entitled to relief,’ in order to ‘give the defendant fair notice of
        what the ... claim is and the grounds upon which it rests.’ While a complaint attacked by a
        Rule 12(b)(6) motion to dismiss does not need detailed factual allegations, a plaintiff's


                                                     4
Case 20-01389-MBK         Doc 20    Filed 10/02/20 Entered 10/02/20 15:17:35               Desc Main
                                   Document     Page 5 of 13



       obligation to provide the ‘grounds' of his ‘entitlement to relief’ requires more than labels
       and conclusions, and a formulaic recitation of the elements of a cause of action will not do.
       Factual allegations must be enough to raise a right to relief above the speculative level....

550 U.S. 544, 127 S.Ct. 1955, 1964–65, 167 L.Ed.2d 929 (2007) (internal citations omitted).

Ultimately, a plaintiff must allege “enough facts to state a claim to relief that is plausible on its

face.” Id. at 1974.

       In a ruling on a Rule 12(b)(6) motion to dismiss, a court is very limited in terms of what

may be considered from an evidentiary standpoint. Under Rule 12(b)(6), “pleading standards have

seemingly shifted from simple notice pleading to a more heightened form of pleading, requiring a

plaintiff to plead more than the possibility of relief to survive a motion to dismiss.” Fowler v.

UPMC Shadyside, 578 F.3d 203, 210 (3d Cir.2009).Given this narrow scope, a court hearing a

Rule 12(b)(6) motion will “generally consider only the allegations contained in the complaint,

exhibits attached to the complaint and matters of public record.” Pension Ben. Guar. Corp. v.

White Consol. Industries, 998 F.2d 1192, 1196 (3d Cir.1993). In addition, “a document integral to

or explicitly relied upon in the complaint may be considered without converting the motion to

dismiss into one for summary judgment.” In re Burlington Coat Factory Sec. Litig., 114 F.3d 1410,

1426 (3d Cir.1997).

III.   Entire Controversy Doctrine

       This Court is concerned primarily about the applicability of the entire controversy doctrine

to the claims of the Adversary Complaint. Although the parties have not raised this argument, the

Court finds an analysis of the doctrine’s applicability to be critical for its ruling and has requested

the parties to brief whether the entire controversy doctrine bears on this present dispute.

       “The entire controversy doctrine is a creature of New Jersey case law, which states that ‘a

party cannot withhold part of a controversy for separate later litigation[,] even when the withheld



                                                  5
Case 20-01389-MBK        Doc 20     Filed 10/02/20 Entered 10/02/20 15:17:35               Desc Main
                                   Document     Page 6 of 13



component is a separate and independently cognizable cause of action.’” In re Popular Club Plan,

Inc., 395 B.R. 587, 593 (Bankr. D.N.J. 2008) (quoting Paramount Aviation Corp. v. Agusta, 178

F.3d 132, 137 (3rd Cir.1999)). As described in Ricketti v. Barry, the entire controversy doctrine is

New Jersey’s application of res judicata, and is considered an affirmative defense to be applied in

federal courts “when there was a previous state-court action involving the same transaction.” See

Ricketti v. Barry, 775 F.3d 611, 613 (3d Cir. 2015) (quoting Bennun v. Rutgers State Univ., 941

F.2d 154, 163 (3d Cir.1991)). When considering the reasoning for such a policy, the Court looks

to the New Jersey Supreme Court for clarity—

       Judicial economy and efficiency—the avoidance of waste and delay—remain constants in
       the application of the entire controversy doctrine. Fragmented and multiple litigation takes
       its toll on not only the parties but the judicial institution and the public. This, if anything,
       is a more pressing concern today than it was in the past. The litigation explosion stretches
       judicial capabilities enormously and places extraordinary demands on the courts. These
       concerns have impelled the Court to pursue novel and creative measures to cope with the
       increase in caseloads. We are importuned to conserve judicial resources; judicial energy is
       not inexhaustible or endlessly renewable. Thus, a rule that can control litigational
       extravagance and reduce piecemeal litigation is a necessity.

Cogdell by Cogdell v. Hosp. Ctr. at Orange, 116 N.J. 7, 23–24, 560 A.2d 1169, 1177 (1989).

       “The entire controversy doctrine stems directly from the principles underlying the doctrine

of res judicata or claim preclusion. However, [t]he doctrine is a broad one, more preclusive than

both res judicata and the Restatement [(Second) of Judgments].” Bank Leumi USA, v. Kloss, 243

N.J. 218, 227, 233 A.3d 536, 540–41 (2020) (internal citations and quotations omitted); (quoting

Prevratil v. Mohr, 145 N.J. 180, 187, 678 A.2d 243 (1996); Kozyra v. Allen, 973 F.2d 1110, 1111

(3d Cir. 1992)). The Codgell decision was codified by New Jersey Rule of Court 4:30A, which

was later amended in September 1998 after review by the Civil Practice Committee at the New

Jersey Supreme Court’s direction. Ricketti 775 F.3d at 614; see also Kent Motor Cars, Inc. v.

Reynolds & Reynolds, Co., 207 N.J. 428, 25 A.3d 1027, 1035–36 (2011); Paramount Aviation



                                                  6
Case 20-01389-MBK          Doc 20    Filed 10/02/20 Entered 10/02/20 15:17:35               Desc Main
                                    Document     Page 7 of 13



Corp. v. Agusta, 178 F.3d 132, 135 n. 1 (3d Cir.1999). As a result of the further review, all language

concerning party joinder was dropped, and moved to Rule 4:5-1(b)(2), which provides:


        [E]ach party shall disclose ... the names of any non-party who should be joined in the action
        ... because of potential liability to any party on the basis of the same transactional facts....
        If a party fails to comply with its obligations under this rule, the court may impose an
        appropriate sanction including dismissal of a successive action against a party whose
        existence was not disclosed or the imposition on the noncomplying party of litigation
        expenses that could have been avoided by compliance with this rule. A successive action
        shall not, however, be dismissed for failure of compliance with this rule unless the failure
        of compliance was inexcusable and the right of the undisclosed party to defend the
        successive action has been substantially prejudiced by not having been identified in the
        prior action.

N.J. Ct. R. 4:5-1(b)(2). See Ricketti 775 F.3d at 614. Today, when considering applicability of the

entire controversy doctrine, the Court must be guided by Rule 4:30A when claim joinder has been

invoked, and Rule 4:5-1(b)(2) when discussing party joinder.


    A. Party Joinder


        This Court will first consider an analysis of party joinder under Rule 4:5-1(b)(2), which

provides the following—


    [E]ach party shall disclose ... the names of any non-party who should be joined in the action ...
    because of potential liability to any party on the basis of the same transactional facts.... If a
    party fails to comply with its obligations under this rule, the court may impose an appropriate
    sanction including dismissal of a successive action against a party whose existence was not
    disclosed or the imposition on the noncomplying party of litigation expenses that could have
    been avoided by compliance with this rule. A successive action shall not, however, be
    dismissed for failure of compliance with this rule unless the failure of compliance was
    inexcusable and the right of the undisclosed party to defend the successive action has been
    substantially prejudiced by not having been identified in the prior action.

N.J. Ct. R. 4:5-1(b)(2).


        The State Court Action was brought in 2015 and focused on two counts, including Breach of

Contract and Unjust Enrichment. Plaintiff only joined Debtor as a defendant, despite the Ex-spouse


                                                   7
Case 20-01389-MBK          Doc 20    Filed 10/02/20 Entered 10/02/20 15:17:35                Desc Main
                                    Document     Page 8 of 13



having a clear marital interest in the Princeton property. Giantsea was successful in obtaining a default

judgment against the Debtor in 2016, and then refused to take action until the matrimonial matter was

finalized because it wanted the Ex-spouse’s interest to be determined first. It is palpably clear that

Debtor and Giantsea were aware that any claims against the Ex-spouse were fully known and had

accrued when the State Court Action was filed in 2015. Plaintiff attempts to bring these same claims

against the Ex-spouse by contending that she (1) will be unjustly enriched if she were permitted to

not pay back the Loan, (2) agreed that the Princeton Property would be security for the alleged

loan, and (3) under quantum meruit, received the benefit of the alleged Loan and because of this,

the Property should be placed in a constructive trust held by Plaintiff. This Courts finds that there

is no justification for not bringing in the Ex-spouse as a party when all claims under the Loan

Agreement were to be litigated in the State Court Action.


    B. Joinder of Claims


        This Court now turns its attention to claim preclusion, as it is applied through the entire

controversy doctrine. Rule 4:30(A) provides in relevant part that “[n]on-joinder of claims required

to be joined by the entire controversy doctrine shall result in the preclusion of the omitted claims to

the extent required by the entire controversy doctrine.” N.J. Ct. R. 4:30A. While Rule 4:30A fails to

provide guidance as to which claims must be necessarily joined under the entire controversy

doctrine, it does suggest that such claims must arise from related facts or transaction(s), but they

need not necessarily be bound by the same legal theories. See Bank Leumi USA 243 N.J. at 233.

        In determining whether Plaintiff’s claims should be precluded, this Court looks to New

Jersey preclusion law, as the state court judgment was entered in New Jersey. See Watkins v.

Resorts Int'l Hotel & Casino, Inc., 124 N.J. 398, 411, 591 A.2d 592, 598 (1991) (citing




                                                   8
Case 20-01389-MBK           Doc 20     Filed 10/02/20 Entered 10/02/20 15:17:35                  Desc Main
                                      Document     Page 9 of 13



Restatement (Second) of Conflict of Laws, § 95 cmt. e (1971)). Claim preclusion will act as a bar

to suit if the following apply—

        (1) the judgment in the first action is valid, final and on the merits; (2) the parties in both
        actions are the same or are in privity with each other; and (3) the claims in the second action
        must arise from the same transaction or occurrence as the claims in the first one. In addition,
        res judicata bars not only claims that were brought in the first action, but also claims that
        should have been brought as well.

Sibert v. Phelan, 901 F. Supp. 183, 186 (D.N.J. 1995) (internal citations omitted). This logic

applies to default judgments as well. A default judgment is a final judgment that would bar all

further litigation of the action. In re Crispino, 160 B.R. 749, 755 (Bankr. D.N.J. 1993); See e.g.,

Evangel Baptist Church v. Chambers, 96 N.J.Super. 367, 370–71, 233 A.2d 82 (Ch.Div.1967) (“I

have found no authority indicating that a default judgment, properly entered, has any less binding

effect upon possible future interests in land than a judgment entered in a contested matter.”). This

is assuming that the issues were fairly litigated in the previous proceeding. Id.

        Debtor was the primary defendant in the State Court Action with Plaintiff, and presently,

the Debtor (as well as the bankruptcy estate) is the primary defendant in this adversary proceeding.

The Amended Complaint is comprised of claims that arise from the same facts and relate to the

same Loan Agreement that was litigated in the State Court Action. After Debtor’s failure to answer

the complaint in the State Court Action, Plaintiff was awarded a default money judgment, which

this Court considers final. Presently, Plaintiff seeks a declaration that the Property was held in

constructive trust for its benefit, or in the alternative, that Plaintiff is entitled to a first priority lien

and security interest that is superior to all named defendants.

        The Court sees these requests for equitable relief as state law constructs that could have

been brought in the State Court Action. The Court need not rely on extrinsic evidence to come to

this determination. As there is a final judgment entered in the State Court Action arising from the

same facts and issues related to the Loan Agreement that is bottomed on the same facts and

                                                      9
Case 20-01389-MBK         Doc 20     Filed 10/02/20 Entered 10/02/20 15:17:35               Desc Main
                                   Document      Page 10 of 13



transaction of issue in this adversary proceeding, and because Plaintiff failed to assert any rights

to equitable remedies in the state court, this Court finds that Plaintiff is barred by claim preclusion,

and the entire controversy doctrine, from further litigating these claims in this bankruptcy.

       This dispute, however, does raise several additional interesting issues upon which this

Court feels compelled to comment.

IV.    Constructive Trusts and Debtor’s Right to Redemption

       Plaintiff seeks a declaratory judgment that the Princeton Property is held in constructive

trust for the benefit of Plaintiff in consideration of the Loan. This Court must first determine

whether such an equitable remedy is appropriate.

       In Flanigan v. Munson, the Supreme Court of New Jersey discusses the purpose of

constructive trusts in the acquisition of property, and clarifies that “the wrongful act must result in

a transfer or diversion of property that unjustly enriches the recipient.” Flanigan v. Munson, 175

N.J. 597, 608 A.2d 1275, 1281 (2003). Courts apply a two-part test to determine whether the

implementation of a constructive trust is warranted. Flanigan 175 N.J. 597 at 608. First, a court

must find that a “wrongful act” was committed by a party. Specifically, the act need not be

fraudulent, but may be an innocent mistake, to result in a constructive trust. Second, “the wrongful

act must result in a transfer or diversion of property that unjustly enriches the recipient.” Flanigan

175 N.J. 597 at 608 (citing D'Ippolito v. Castoro, 51 N.J. 584, 589, 242 A.2d 617 (1968)); see also

In re Giberson, 260 B.R. 78, 81 (Bankr. D.N.J. 2001) (asserting that a “a constructive trust can be

imposed where property has been transferred by a wrongful act including fraud, mistake or undue

influence or where property has not been wrongfully acquired but retention would result in unjust

enrichment.”) Bankruptcy courts are reluctant to impose constructive trusts, however, as they may

substantially alter the priority system. See In re Haber Oil., 12 F.3d 426, 436 (5th Cir.1994).



                                                  10
Case 20-01389-MBK         Doc 20     Filed 10/02/20 Entered 10/02/20 15:17:35           Desc Main
                                   Document      Page 11 of 13



Should a claimant be granted a constructive trust, that claimant is essentially given priority over

other unsecured creditors.

       This Court has concerns that the imposition of a constructive trust would impair the

Debtor’s right to redemption. “The right of redemption arises by statute N.J.S.A. 2A:50–16 et seq.,

by rule 4:65–5,6 and by equity.” In re Mocco, 176 B.R. 335, 345 (Bankr. D.N.J. 1995).

       Under New Jersey law every mortgagor is possessed of an “Equity of Redemption” which
       stems from the mortgage itself and the common law. Pursuant to the right aforesaid, the
       mortgagor is cloaked with the authority, subsequent to default, but prior to a judgment of
       foreclosure, to perform his obligation under the mortgage and have title to his property
       restored free and clear of the mortgage obligation.

Matter of Martinez, 73 B.R. 300, 302 (Bankr. D.N.J. 1987) (citing G. Nelson and D. Whitman,

Real Estate Finance Law § 7.1 (2d ed. 1985)). There is extensive history in New Jersey stating

that the equity of redemption is a right that cannot so easily be extinguished. “The right to redeem

is a favorite equity and will not be taken away except upon a strict compliance with the steps

necessary to divest it.” Mansfield v. Hammond, 117 N.J. Eq. 509, 510, 176 A. 354, 354 (1935).

Such a favored right “may not be released in the mortgage itself or in a contemporaneous

agreement.” Hardyston Nat. Bank of Hamburg, N. J. v. Tartamella, 56 N.J. 508, 513, 267 A.2d

495, 497–98 (1970); see also Dorman v. Fisher, 31 N.J. 13, 15, 155 A.2d 11 (1959). Under current

New Jersey law, a mortgagor is permitted to redeem within a ten-day period after a foreclosure

auction, as provided in Rule 4:65-5. Until the equity of redemption is extinguished, a debtor still

retains interest in the property. See N.J. Ct. R. 4:65-5.


       Ultimately, this Court is not in favor of applying a constructive trust to the facts herein.

Constructive trusts primarily deal with the transfer or diversion of property, and the only

“property” a trust could possibly attach to in the case at bar is the transferred money between

Plaintiff and Debtor. Although Debtor’s failure to file a valid mortgage in favor of Giantsea


                                                  11
Case 20-01389-MBK         Doc 20     Filed 10/02/20 Entered 10/02/20 15:17:35             Desc Main
                                   Document      Page 12 of 13



pursuant to the Loan Agreement may translate to a wrongful act, resulting in the Debtor being

unjustly enriched, this Court is more concerned about the impact a constructive trust would have

on Debtor’s right to redemption. In granting the relief sought by Plaintiff, a constructive trust over

the Property, the Court would be denying the Debtor (and the bankruptcy estate) the right to

redeem the Property. New Jersey’s extensive history suggests that this favored equitable right

cannot be eliminated through the imposition of a constructive trust.


 V.     Express Contracts and Plaintiff’s Requests for Equitable Relief

       Plaintiff posits that Debtor and the Ex-spouse were unjustly enriched at the time the

Property was acquired because (1) Debtor and the Ex-Spouse used no other funds to secure the

Property, (2) no other valuable consideration was provided in connection with the obligation to

repay the loan, and (3) the mortgage in favor of Plaintiff was not recorded at the time of purchase.

Therefore, Plaintiff asserts it is entitled to a first priority lien and security interest against the

Property. Yet, authorities are clear that a claim for unjust enrichment will be dismissed if the

complaint alleges an express, enforceable contract that controls the parties' relationship. See Van

Orman v. Am. Ins. Co., 680 F.2d 301, 310 (3d Cir.1982) (applying New Jersey law); Rossdeutscher

v. Viacom, Inc., 768 A.2d 8, 23–24 (Del.2001) (applying New York law); ID Biomedical Corp. v.

TM Tech., Inc., 1995 WL 130743, at *15 (Del.Ch. Mar.16, 1995) (applying Delaware law). This

is because unjust enrichment is an equitable remedy that is generally used to fill a gap that the law

of contract would otherwise address, if there were a contract. See Freedman v. Beneficial Corp.,

406 F.Supp. 917, 923 (D.Del.1975). Should the moving party look to recover under an unjust

enrichment theory, notwithstanding the existence of an express contract, including a lending

agreement, the court will consider whether the agreement and underlying enforceability of the

express contract is being challenged in the complaint. See In re Fedders N. Am., Inc., 405 B.R.


                                                 12
Case 20-01389-MBK        Doc 20     Filed 10/02/20 Entered 10/02/20 15:17:35            Desc Main
                                  Document      Page 13 of 13



527, 552 (Bankr. D. Del. 2009). In New Jersey, “there must be a rescission of an express contract

before the parties will be permitted to proceed with a claim for [q]uantum meruit. The only conflict

between pleading and proving an express contract and [q]uantum meruit simultaneously occurs in

the absence of a rescission.” Power–Matics, Inc. v. Ligotti, 79 N.J.Super. 294, 305, 191 A.2d 483

(App.Div.1963) (citing Moser v. Milner Hotels, Inc., 6 N.J. 278, 280–281, 78 A.2d 393 (1951);

C.B. Snyder Realty Co. v. Nat., Inc., Banking Co., 14 N.J. 146, 162–163, 101 A.2d 544 (1952)).


        This Court rules that Plaintiff’s claims for equitable relief cannot be enforced since an

express contract, the Loan Agreement, exists. Equitable remedies must take a backseat to the

contract. As discussed, Plaintiff previously opted to pursue a judgment for breach of the Loan

Agreement, and indeed secured a default judgment. There is no reason to afford equitable relief at

this juncture.


VI.     Conclusion

        For the foregoing reasons, the Court finds that the entire controversy doctrine applies to

Plaintiff’s claims for equitable relief in the Amended Complaint. The Trustee’s Motion to Dismiss

(ECF No. 10) shall be granted. The Court will enter an Order granting the Trustee’s motion and

terminating the adversary proceeding.




Dated: October 2, 2020




                                                13
